DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention group I, claims 240-259, in the reply filed on 08/26/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine all invention groups.  This is not found persuasive because there is indeed serious burden to search both invention groups since the search of invention I does not necessarily to find invention group II.
The requirement is still deemed proper and is therefore made FINAL.
Claim 260 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/26/2022.
Applicants further elect tannic acid as specific polyphenol, carrageenan as specific film forming polymer and algin as specific thickener with traverse on the ground(s) that there is no serious burden to examine all species together. This is no persuasive because the search of one species may not find other species. Furthermore, there is no record to show all species are obvious variant each other. Claims 240-259 read on the elected species and are under examination.

	Claims 240-260 are pending, claims 240-259 are under examination.
Priority
	Acknowledge is made for priority claiming from US provisional application 62/953,873, filed on 12/26/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 and 08/19/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 240-259 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. (US20040132699).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Zhuang et al.  teaches methods for regulating the condition of mammalian keratinous tissue wherein the methods comprise the step of topically applying to the keratinous tissue of a mammal needing such treatment, a safe and effective amount of a composition comprising a safe and effective amount of one or more phytosterols and a dermatologically acceptable carrier (abstract). In one embodiment, the composition is in the form of mascara and includes pigments (page 9, [0100]). The composition comprises sunscreen active such as tannic acid from about 1%-about 20% (page 13-14, [0166-0174]). The composition comprises one or more of thickeners such as algin, carrageenan or their mixture from about 0.1% to about 5% (page 14-15, [0179-0195]).  Regulating keratinous tissue condition is preferably practiced by applying a composition in the form of a skin lotion, clear lotion, milky lotion, cream, gel, foam, ointment, paste, emulsion, spray, conditioner, tonic, cosmetic, lipstick, foundation, nail polish, after-shave, or the like which is intended to be left on the skin or other keratinous tissue for some esthetic, prophylactic, therapeutic or other benefit (i.e., a "leave-on" composition). After applying the composition to the keratinous tissue ( e.g., skin), it is preferably left on for a period of at least about 15 minutes, more preferably at least about 30 minutes, even more preferably at least about 1 hour, most preferably for at least several hours, e.g., up to about 12 hours. Any part of the external portion of the face, hair, and/or nails can be treated, e.g., face, lips, under-eye area, eyelids, scalp, neck, torso, arms, hands, legs, fingernails, toenails, scalp hair, eyelashes, eyebrows, etc.  The application of the present compositions may be done using, e.g., the palms of the hands and/or fingers, an implement, e.g., a cotton ball, swab, pad etc. (page 16, [0203]). In example one, the skin cream has pH 5.5 (page 17, [0211]), and example 7, the skin cream has pH 7 (page 17, [0220]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Zhuang et al.   is that Zhuang et al.  do not expressly teach the claimed invention in one embodiment. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 240, 243-244, 247-248, 251, 256-257, 259, Zhuang et al.  teaches a skin cream composition for eyelashes or in the form of mascara comprising tannic acid, carrageenan and algin at pH from 5.5 to 7. Although Zhuang et al. teaches carrageenan as thickener and silent about carrageenan as film forming agent, carrageenan also functions as film forming agent.
Regarding the amount of tannic acid, carrageenan and algin as well as their ratio, Zhuang et al.  teaches tannic acid from about 1%-about 20%;  one or more of thickeners such as algin, carrageenan or their mixture from about 0.1% to about 5%. Thus, each of algin and carrageenan is from about 0.1% to about 5% as long as their total amount is not more than about 5%. When each of tannic acid, carrageenan and algin is about 1%, the ratio of each other is 1:1, inside the claimed range.
Regarding claim 28, Zhuang et al.  teaches pigment in the composition.

 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613